              Case 2:17-cv-01731-TSZ Document 118 Filed 05/03/19 Page 1 of 2



 1

 2

 3

 4

 5                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 6                                    AT SEATTLE

 7
       STRIKE 3 HOLDINGS, LLC,
 8                            Plaintiff,
                                                          C17-1731 TSZ
 9          v.
                                                          MINUTE ORDER
10     JOHN DOE (73.225.38.130),
11                            Defendant.

12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:
             (1)    The motion to quash subpoena and for protective order, docket no. 86,
14
     brought by the son of defendant John Doe, who is not a party to this action and who is
     represented by separate counsel, is GRANTED in part and DENIED in part as follows.
15
     Plaintiff concedes that the subpoena issued to defendant’s son was not properly served
     and that the requisite fees were not tendered with the subpoena. The subpoena for
16
     deposition on March 27, 2019, is therefore QUASHED. Plaintiff will be permitted to
     depose defendant’s son via telephone for a period of no more than three hours at a
17
     mutually convenient time. Plaintiff shall serve any related subpoena on, and tender the
     requisite fees to, defendant’s son’s attorney, who shall accept such service on behalf of
18
     his client. The transcript of such deposition shall be treated as confidential and shall not
     be disclosed to anyone other than the parties and counsel in this litigation and/or the
19
     Court. If the transcript or any portion of it is filed in this matter, it shall be filed under
     seal.
20
           (2)    Defendant John Doe’s motion to compel production of software or exclude
21 related testimony, docket no. 94, is GRANTED in part and DENIED in part as follows.
   Within fourteen (14) days of the date of this Minute Order, defendant may serve on
22 plaintiff’s counsel a subpoena duces tecum directed to IPP International UG (“IPP”) for

23

     MINUTE ORDER - 1
             Case 2:17-cv-01731-TSZ Document 118 Filed 05/03/19 Page 2 of 2



 1 the materials sought in Requests for Production Nos. 1–5, see docket no. 95 at 10-13, and
   plaintiff’s counsel shall accept service on behalf of IPP. Plaintiff’s counsel shall make
 2 arrangements for IPP to respond and/or object to the subpoena duces tecum within thirty
   (30) days after service. Defendant’s motion is otherwise denied.
 3
           (3)    Defendant John Doe’s motion to compel production concerning plaintiff’s
 4 success  as a pornography   producer, docket no. 96, is GRANTED in part and DENIED in
   part as follows. Within twenty-one (21) days of the date of this Minute Order, plaintiff
 5 shall produce to defendant any documents on which plaintiff intends to rely in dispositive
   motion practice and/or at trial to support the allegations in Paragraphs 3, 14, and 17 of the
 6 Amended Complaint, docket no. 43, and/or Paragraphs 3, 13, and 16 of the Complaint,
   docket no. 1. Defendant’s motion is otherwise denied.
 7
           (4)    The Court DECLINES to award attorney’s fees or costs in connection with
 8 the discovery  motions addressed in this Minute Order.

           (5)    Plaintiff’s motion to extend certain deadlines, docket no. 105, is
 9 DEFERRED and RENOTED to May 17, 2019. Plaintiff requests extensions of certain
   deadlines, including the dispositive motion filing deadline, without changing the trial date
10 of September 30, 2019. Plaintiff’s proposal is unworkable. For example, a dispositive
   motions filing deadline of Friday, August 30, 2019, as suggested by plaintiff, would
11 result in such motions being noted for September 27, 2019, one judicial day before trial.
   The parties are DIRECTED to meet and confer concerning whether the trial date of
12 September 30, 2019, is realistic in light of their discovery disputes, and to file a Joint
   Status Report within fourteen (14) days of the date of this Minute Order setting forth their
13 respective views on the subject.

14          (6)   The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
15
            Dated this 3rd day of May, 2019.
16

17                                                   William M. McCool
                                                     Clerk
18
                                                     s/Karen Dews
19                                                   Deputy Clerk

20

21

22

23

     MINUTE ORDER - 2
